The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2015

                                       No. 04-14-00918-CR

                                      Gary A. CAMPBELL,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3125
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
        Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
nolo contendere to the offense of stalking. The trial court imposed sentence in accordance with
the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has
NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal.
The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea
bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
he has the right to appeal is made part of the appellate record on or before February 9, 2015.
See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio
2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d)
(not designated for publication).
       We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on all counsel and the court reporter.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court